 Case 1:21-cv-00114-BMC Document 10 Filed 02/18/21 Page 1 of 5 PageID #: 36




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TRUSTEES OF THE LOCAL 7 TILE INDUSTRY
WELFARE FUND, TRUSTEES OF THE LOCAL 7 TILE
INDUSTRY ANNUITY FUND, TRUSTEES OF THE 21 CV 0114 (BMC)
TILE LAYERS LOCAL UNION 52 PENSION FUND,
and TRUSTEES OF THE BRICKLAYERS & TROWEL
TRADES INTERNATIONAL PENSION FUND,
                                              CIVIL CASE
                                  Plaintiffs, MANAGEMENT PLAN

                         -against-

SESSO TILE & STONE CONTRACTORS INC.,

                                                Defendant.


  COGAN, District Judge

         After consultation with counsel for the parties, the following Case Management
  Plan is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil
  Procedure 16 and 26(f).

  A.   The case is not to be tried to a jury.

  B.     Non-Expert Discovery:

         1.      The parties are to conduct discovery in accordance with the Federal Rules
                 of Civil Procedure and the Local Rules of the Eastern District of New York.
                 All non-expert discovery is to be completed by August 10, 2021, which
                 date shall not be adjourned except upon a showing of good cause and further
                 order of the Court. Interim deadlines for specific discovery activities may be
                 extended by the parties on consent without application to the Court, provided
                 the parties are certain that they can meet the discovery completion date.


                 The parties shall list the contemplated discovery activities and anticipated
                 completion dates in Attachment A, annexed hereto.
Case 1:21-cv-00114-BMC Document 10 Filed 02/18/21 Page 2 of 5 PageID #: 37




     2.     Joinder of additional parties must be accomplished by April 15, 2021.

     3.     Amended pleadings may be filed without leave of the Court until
            April 15, 2021.

C.   For all causes of action seeking monetary damages, each party shall identify and quantify
     in Attachment B, annexed hereto, each component of damages alleged; or, if not known,
     specify and indicate by what date Attachment B shall be filed providing such
     information.

D.   Motions:

     1.     Upon the conclusion of non-expert discovery, and no later than the date provided
            below, the parties may file dispositive motions. The parties shall agree to a
            schedule and promptly submit same for the Court’s approval, providing for no
            more than three rounds of serving and filing papers: supporting affidavits and
            briefs, opposing affidavits and briefs, and reply affidavits and briefs.

     2.     The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s Individual
            Practices, requesting a premotion conference in order to file dispositive motions
            shall be August 17, 2021.      (Counsel shall insert a date one week after the
            completion date for non-expert discovery.)

            a.      There shall be no cross-motions. Any motions not made by the agreed
                    date shall, unless the Court orders otherwise, not be considered until after
                    the timely-filed motion is determined.

            b.      Papers served and filed by the parties shall conform to the requirements
                    set out in the Court’s Individual Practices.

E.   Any request for relief from a date provided in this Case Management Plan shall conform
     to the Court’s Individual Practices and include an order, showing consents and
     disagreements of all counsel, setting out all dates that are likely to be affected by the
     granting of the relief requested, and proposed modified dates. Unless and until the Court
     approves the proposed order, the dates provided in this Plan shall be binding.
Case 1:21-cv-00114-BMC Document 10 Filed 02/18/21 Page 3 of 5 PageID #: 38




F.       Pre-Trial Motions:

           Applications for adjournments and for discovery or procedural rulings will reflect
           or contain the positions of all parties, as provided by the Court’s Individual Rules,
           and are not to modify or delay the conduct of discovery or the schedules provided
           in this Case Management Plan except upon leave of the Court.


 SO ORDERED.



     Dated: Brooklyn, New York                                         U.S.D.J.
                      , 20
Case 1:21-cv-00114-BMC Document 10 Filed 02/18/21 Page 4 of 5 PageID #: 39




                                   ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

       DISCOVERY ACTIVITIES                               COMPLETION DATE
1. Disclosure of Rule 26 Initial Disclosures February 19, 2021



2. Service on Opposing Party of Rule 33       March 9, 2021
Interrogatories and Rule 34 Requests for
the Production of Documents
3. Deadline to Response to Rule 33            April 12, 2021
Interrogatories and Rule 34 Requests for
the Production of Documents

4. Deadline to Complete Depositions           June 10, 2021



5. Deadline to Complete Third-Party           July 10, 2021
Discovery


6. Deadline to Complete Fact Discovery        August 10, 2021



7. Deadline to File Pre-Motion Conference August 17, 2021
Letter


8.



9.



10.
  Case 1:21-cv-00114-BMC Document 10 Filed 02/18/21 Page 5 of 5 PageID #: 40




                                            ATTACHMENT B

 For all causes of action seeking monetary damages, each party shall identify and
 quantify each component of damages alleged:


 1.      PLAINTIFF’S CLAIMS:


        Under Plaintiffs’ first cause of action for Defendant’s alleged violation of Sections 502 and 515 of

the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1132, 1145, for failure to

remit contributions to Plaintiffs in accordance with the terms and conditions of Defendant’s collective

bargaining agreement, Plaintiffs are seeking monetary damages of $1,197,557.38 from Defendant,

consisting of: (1) delinquent contributions of $814,544.68; (2) interest of $236,655.10; (3) liquidated

damages of $143,157.60; and (4) audit costs of $3,200, plus Plaintiffs’ attorneys’ fees and costs incurred in

connection with this action, pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. § 1132(g)(2), and any other

delinquent contributions identified in this action and any interest that accrues during this action.

        Under Plaintiffs’ second cause of action for Defendant’s violation of Section 301 of the Labor

Management Relations Act of 1947 (the “LMRA”), 29 U.S.C. § 185, for failure to remit contributions to

Plaintiffs in accordance with the terms and conditions of Defendant’s collective bargaining agreement,

Plaintiffs are seeking monetary damages of $1,197,557.38 from Defendant, consisting of: (1) delinquent

contributions of $814,544.68; (2) interest of $236,655.10; (3) liquidated damages of $143,157.60; and (4)

audit costs of $3,200, plus Plaintiffs’ attorneys’ fees and costs incurred in connection with this action,

pursuant to Section 301 of the LMRA, 29 U.S.C. § 185, and any other delinquent contributions identified

in this action and any interest that accrues during this action.

 2.      COUNTERCLAIMS AND CROSS-CLAIMS:

        N/A

 3.      THIRD-PARTY CLAIMS:

        N/A
